By the Court.
Section 1230, Rev. Stats. (77 Ohio L. 116), relating to compensation to sheriffs, which provides that they shall receive for “ serving and returning venire for petit or grand jury, traveling fees included, to be paid by the county, *511four dollars and fifty cents; or summoning a jury, to be allowed on each issue, including traveling fees, forty cents; summoning a special jury, including traveling fees, four dollars and fifty cents,” authorizes payment by the county of four dollars and fifty cents to the sheriff for the service and return of each venire for a regular petit jury, or a grand jury, or a special jury, but does not authorize payment by the county for the service and return of a special venire for jurors to fill up the panel.

Judgment affirmed.